1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   ALLISON BURCH, individually and         CASE NO. 2:18-cv-09926-PSG-PLAx
     on behalf of all others similarly
12   situated,                               Magistrate Judge: Paul L. Abrams
13                 Plaintiffs,               Discovery Document
14        v.                                 ORDER RE JOINT PROTECTIVE
                                             ORDER
15   THE GEO GROUP, INC., dba GEO
     CALIFORNIA, INC.; GEO
16   CORRECTIONS HOLDINGS,
     INC.; and DOES 1 through 50,
17   inclusive,
18                 Defendants.
19
20
21
22
23
24
25
26
27
28

                                         0
1                                            Order
2         The Court has reviewed and considered the Parties’ Joint Stipulation for
3    Protective Order and with GOOD CAUSE having been shown, the Stipulation is
4    hereby GRANTED.
5
6    IT IS SO ORDERED.
7
8    Dated: July 15, 2019
                                               Hon. Paul L. Abrams
9                                              United State Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         1
